Citation Nr: 0512569	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  01-02 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include residuals from cysts.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.



FINDINGS OF FACT

1.  The veteran did not serve in combat during service.

2.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred.

3.  The veteran had active military service from December 
1967 to December 1970, including service in the Republic of 
Vietnam from March 1970 to December 1970.

4.  The record does not contain any probative evidence 
indicating that the veteran's skin disorder, to include 
residuals from cysts, is related to his active service , to 
include his presumed exposure to Agent Orange in service, or 
any incident therein.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).

2.  The veteran's skin disorder, to include residuals from 
cysts, was not incurred in or aggravated during active duty 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is a March 2001 letter that notified the veteran of 
any information and evidence needed to substantiate and 
complete the claims for service connection.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, as to the claim 
of service connection for a low back disorder, an application 
was received in September 1999.  Thereafter, the RO provided 
notice in March 2001.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records from 1975 to present, including statements from Dr. 
Hierholzer and LCSWs Barretto and Walker; and August 2003 VA 
examination reports.

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

PTSD

The veteran served on active duty from December 1967 to 
December 1970.  He was assigned to the 632nd Heavy Equipment 
Maintenance Company in Long Bien, Vietnam from March 1970 to 
December 1970.  While in Vietnam, he served as a vehicle 
repairman.  Personnel records do not show that the veteran 
was awarded any combat decoration or combat citation while in 
Vietnam.  Service medical records are negative for complaints 
or treatment of PTSD or of any psychiatric disorder.

The veteran has submitted a September 1999 statement from a 
VA Chief of Mental Health Service.  The psychiatrist asserted 
that he first saw the veteran in June 1999 and at that time 
he diagnosed the veteran as having PTSD, with recent 
exacerbation.  He asserted that the veteran had long-standing 
PTSD symptoms, which included sleep difficulties resulting in 
next-day fatigue; anger and irritability problems; feelings 
and impulses of isolation and detachment; and fairly 
intrusive thoughts about Vietnam, including events and 
situations where he narrowly escaped death.  He also 
reportedly had intrusive thoughts about "the guys who didn't 
make it back."  The VA psychiatrist concluded that the 
veteran met the criteria for PTSD, "which he appears to have 
had since his return from Vietnam."

The veteran has submitted a February 2000 statement regarding 
his alleged service-related PTSD stressors.  The veteran 
asserted that in his position as a heavy equipment mechanic 
he saw body parts, hair, blood, and other unspeakable things 
in the vehicles.  Additionally, he stated that, one night 
while on guard duty, two fellow servicemen, while drunk and 
high on pot, fired upon him to see how close they could come 
without hitting him.  He indicated that, when he inquired 
further into this incident, he was told to forget it, that it 
never happened.  He stated that, on another night while on 
guard duty with two other servicemen, a couple of cobras flew 
in with their guns blazing.  The veteran related that their 
arrival was followed by an explosion, which sent the three of 
them into the back of the bunker.  He stated that, after the 
explosion, one man lay motionless on top of him, and he felt 
a warm substance running down his check, which he thought was 
blood.  He noted that it turned out to be saliva.  He alleged 
that , when they looked outside it turned out that all six 
claymores that were positioned in front of the bunker had 
gone off at the same time; he indicated that they were told 
by the sergeant that they were set off by the electrical 
storm.  Finally, the veteran related that a couple of weeks 
before arriving in country he was told during orientation the 
"do's and don'ts" of guard duty.  He reported that there 
was an incident where the guy who was supposed to remain 
awake fell asleep, and when he awoke, he found the two other 
men dead with their throats cut.  The veteran stated that he 
did not remember any of the names of the people who were with 
him during these events; he could only remember their faces.  

The veteran's post-service VA treatment records include a 
January 2000 treatment update from two social workers.  The 
veteran's treatment history included a stress attack for 
which he was hospitalized and seen for 19 therapy sessions 
through May 1996.  He returned to the center in May 1999 and 
was referred to the Chief of Mental Health Service for 
psychotropic intervention.  The treatment report enumerated 
four traumatic incidents.  First, it was reported that in 
February or March 1970, the veteran was exposed to a couple 
of combatants who had their throats slit by sappers.  Second, 
it was stated that, while the veteran was working on trucks, 
not everything was cleaned out and he was exposed to bone 
fragments, blood and scalps.  Third, it was indicated that he 
was exposed to racial tensions and fights and on one occasion 
had his lip split when he had to break up a fight.  Fourth,  
it was reported that, while on top of a bunker, they started 
to take small arms fire, which turned out to be friendly fire 
from combatants who fired to see how close they could get.  
The veteran's symptomatology reportedly included anger and 
rage; flashbacks; sleep problems; memory problems; 
hyperalertness; startle responses; survivor guilt; emotional 
numbing; avoidance and isolation; concentration problems; 
irritability; depression; anxiety; and suicidal ideations.  
The veteran was diagnosed as having PTSD, combat, chronic.  
He also had alcohol dependence, in remission; dysthymic 
disorder; marital issues; and sleep disorder, secondary to 
PTSD.  

An additional statement from VA's Chief of Mental Health 
Service was submitted in September 2000.  The psychiatrist 
related that the veteran was exposed to significant combat 
action and the results of war including being exposed to body 
parts of those killed in action; incidents of friendly fire, 
which were disturbing and during which he felt clearly 
threatened; and witnessing fellow soldiers who had been 
killed by having their throats slit by the enemy.  The 
psychiatrist concluded that the veteran had "been exposed to 
significant combat trauma which resulted in symptoms 
characteristic of PTSD."

A June 2000 rating decision denied service connection for 
PTSD.  In his August 2000 notice of disagreement the veteran 
stated that no matter what your military occupational 
specialty you were nonetheless involved in combat.  This 
included having to stand perimeter watch and being called on 
to sweep outside the perimeter.

The veteran presented for a January 2003 regional office 
hearing.  He testified that his duty was that of a heavy 
equipment mechanic, repair.  He stated that, other than that, 
he also performed typical guard duty.  He reported that, 
while on guard duty, he carried a weapon and went out on 
sweeps, in front of the bunker line.  He stated that he never 
went deep into the terrain or jungles.  He reported that the 
only time he could remember being hit by a rocket or mortar 
was when six claymores were all lobbed at the same time in 
front of the bunker.  These, however, were said to have been 
set off by a thunderstorm's lightning.  He stated that, on 
another occasion, he received friendly fire from two drunk 
and high servicemen.  The veteran could not remember the 
names of any of his buddies, people he served with in the 
military, or anyone that was killed.  

The veteran was scheduled for an August 2003 VA psychiatric 
examination.  The examiner reviewed the claims folder prior 
to writing his report.  The veteran reported the following 
three stressful events:  (1) when six Claymore's blew up in 
front of the bunker; (2) when he was on top of a bunker and 
tracers flew over their heads; and (3) when two servicemen 
had their throats cut in their sleep "several bunkers down" 
from his own.  The veteran related being scared and fearful 
during this time.  He was unable to provide any further 
documentation as to dates, names, places and/or locations 
than what was already in the claims folder.  The mental 
examination revealed that the veteran's mood was "I feel 
guilty"; affect was euthymic; and thoughts were linear, 
coherent and goal directed.   There was no evidence of 
psychosis or delusional material, or thought disorder.  The 
veteran did not appear internally preoccupied or responding 
to internal stimuli.  He did not appear suspicious, guarded, 
or paranoid.  Cognition and remote and recent memory were 
intact.  He was alert and oriented in all spheres and insight 
and judgment were fair.  The examiner assessed that the 
veteran met the diagnostic criteria for PTSD.  He related 
that 

[t]he medical evidence is suggestive of a likely 
connection between the presence of his PTSD symptoms and 
his military service.  However, significant concomitant 
issues appear to affect his current functioning, those 
being past and possibly present alcohol use, his wife's 
illnesses, and relationship patterns in which his wives 
leave him for other men.  While these stressors likely 
contribute to a worsening of his symptoms, they do not 
appear to be causally related to the onset of his 
symptoms nor do they appear solely responsible for the 
presence of his symptoms.  However, while he meets the 
diagnostic criteria of post-traumatic stress disorder, 
no further specificity of the reported stressors could 
be obtained.  

The Board notes that the RO attempted to corroborate them 
with the United States Armed Services Center for Research of 
Unit Records (USASCRUR).  In a February 2004 response 
USASCRUR stated an Operations Report-Lessons Learned (OR-LL) 
for the period ending April 30, 1970, documented an increase 
in enemy activity to a moderate level.  An OR-LL for the 
period ending July 31, 1970 documented that many ammunition 
supply points were subjected to enemy attacks.  An OR-LL for 
the period May 1970 to April 1971 documented attacks against 
Long Binh on May 25, 1970, and November 7, 1970.  Neither 
attack resulted in damages and/or casualties.  A 1970 history 
documented an attack against Long Binh on September 2, 1970; 
however, no casualties were mentioned.  Available US Army 
casualty files do not list the veteran as injured or wounded.  
USASCRUR was unable to verify whether the veteran was exposed 
to bone fragments and/or body tissue while performing 
maintenance duties.

Skin disorder

Service medical records reveal that the veteran had a cyst 
behind his left ear removed in October 1970.  It was 
described as a red, raised, and tender mass.  The examiner's 
impression was infected boil.  Post-service medical records 
reveal that the veteran had a large infected sebaceous cyst 
removed from the right scapular area in September 1975.  
Additionally, the veteran has also submitted a September 1991 
surgical pathology consultation report from a tumor excision 
from his mid back.  The veteran was diagnosed as having 
ruptured epidermoid cyst, with acute and chronic inflammation 
and keratin foreign body reaction.

In a September 2000 statement, the veteran related that after 
a few months in country his back was covered with what he 
describes as "pimples and small boil like bumps."  He feels 
that these were caused by the heat, humidity, dust and dirt 
in the air.  He has had three cysts removed over the years 
and has taken care of many others himself.  His back is 
scarred from having cysts removed and the large boils that 
were there.

The veteran presented for a January 2003 regional office 
hearing.  He testified that he did not have any boils or 
cysts prior to his entry into service and that they first 
appeared when he was in Vietnam.  As an equipment maintenance 
mechanic he worked around chemicals, oils and grease.  He 
described his back as being covered with pimples; however, 
while in service he was not treated for anything on his back.  
He also testified that he did not have anything on his back 
at the time of the hearing, and had experienced no troubles 
for the last five years.  

The veteran reported for an August 2003 VA examination.  The 
examiner found a four centimeter horizontal area to the 
abdomen where a subcutaneous mass was removed; and a 
horizontal three centimeter scar at the left supraclavicular 
space, which had "cat-eyed" and it's width was over a 
centimeter.  Neither was tender to touch or displayed 
features of poor wound healing.  The posterior thorax 
revealed three-centimeter and five-centimeter diagonal healed 
scars, one at the left subscapular region and the other at 
the right infrarenal area.  These wounds were not tender and 
were well healed.  There was no central depression.  The 
extremities revealed some actinic keratotic lesions on the 
right forearm and left mid forearm.  The veteran was 
diagnosed as having obesity; hypertension; cyst excisions to 
anterior and posterior thorax; actinic keratoses bilateral 
forearms; post-traumatic stress disorder.  The examiner 
commented that the veteran's skin lesions were most likely 
related to sebaceous cysts that had surgically been removed 
and that the veteran had had none of these in the previous 20 
years and were not considered to be an active problem.  After 
reviewing the claims folder the examiner also commented that 
the veteran's skin lesions were sebaceous cysts, which had 
been surgically removed.  These sebaceous cysts had not 
reappeared since 1975 and were not currently an active 
problem.  As to the veteran's actinic keroses, the examiner 
related that these were easily treatable in several ways and 
were not malignant.  

In October 2003 the VA examiner submitted an addendum to his 
August 2003 report.  The examiner asserted that he 
specifically looked for and did not see any skin lesions to 
the back of the ear or the neck, and nothing indicated that 
the veteran had any recent surgery.  The lesions seen with 
respect to scars were not considered to be indicative of 
active sebaceous cysts, and required no treatment.  The 
examiner concluded that the sebaceous cysts occurred because 
of the "veteran's own physiology not because of injury, 
environmental exposure, or other influences related to his 
military service."

II.  Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Continuity of symptomatology is required 
where a condition noted during service is not shown to be 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Furthermore, service connection may be granted 
for a disease diagnosed after service discharge when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including cancers, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
3.307(a)(6)(iii).  In such circumstances, service connection 
may be granted on a presumptive basis for the diseases listed 
in 38 C.F.R. § 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(ii).

Effective March 7, 2002, during the pendency of the veteran's 
claim of service connection for PTSD, 38 C.F.R. § 3.304(f) 
was revised to read as follows:

Post-traumatic stress disorder.  Service connection 
for post-traumatic stress disorder requires medical 
evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current 
symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service 
stressor occurred.  Although service connection may 
be established based on other in-service stressors, 
the following provisions apply for specified in-
service stressors as set forth below:  

(1)	If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  
(2)	If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
(3)	If a post-traumatic stress disorder claim is 
based on in-service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant 
evidence that may be found in these sources.  
Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are 
not limited to: a request for a transfer to 
another military duty assignment; deterioration in 
work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in- service personal assault without first 
advising the claimant that evidence from sources 
other than the veteran's service records or 
evidence of behavior changes may constitute 
credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate 
medical or mental health professional for an 
opinion as to whether it indicates that a personal 
assault occurred.

Inasmuch as the revision to 38 C.F.R. § 3.304(f) was not 
substantive except as to cases involving personal assault, 
and other changes were made merely to improve the 
organization of the subsection, the veteran will not be 
prejudiced by consideration of the revised version of the 
regulation.

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required 
to accept doctors' opinions that are based upon the 
appellant's recitation of medical history."  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to the her testimony as to 
the occurrence of the claimed stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 
(1994); 38 C.F.R. § 3.304(f) (2004).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  VA O.G.C. Prec. Op. No. 12-99, 65 
Fed. Reg. 6,256-58 (2000).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

PTSD

Applying the facts in this case to the criteria set forth 
above, the Board finds that service connection for PTSD must 
be denied.  As noted, service connection for PTSD requires 
medical evidence of a diagnosis of PTSD; a link between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The evidence required to 
support the occurrence of an in-service stressor varies 
depending on whether the veteran was engaged in combat with 
the enemy.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran was engaged in 
combat.  After carefully reviewing all pertinent evidence in 
this case, the Board finds that the veteran did not engage in 
combat with the enemy.  First, service department records 
show that the veteran did not have a combat-related military 
occupational specialty, nor did he receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
in Vietnam as a heavy equipment mechanic.  There is also no 
documentation to support that the Bronze Star Medal was 
awarded for combat participation nor documentation of any 
awards for valor in action against the enemy.  In short, the 
record contains no indication that the veteran participated 
in any event constituting an actual fight or encounter with a 
military foe, hostile unit or instrumentality.  Considering 
the veteran's duty assignment in Vietnam and the absence of 
awards or decorations indicating combat exposure, the Board 
finds that the veteran did not engage in combat.  VA O.G.C. 
Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (defining 
"engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b)).  For the foregoing reasons, the Board finds that 
the record shows that the veteran did not engage in combat 
during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged 
stressors.

In this case, as set forth above, the veteran has reported 
various stressors over the course of his appeal, including 
being shot at by fellow servicemen; six Claymores exploding 
at once during a lightning storm; and two servicemen having 
their throats cut.  Questions of the veteran's credibility 
notwithstanding, the Board finds that the record contains no 
credible supporting evidence that these claimed stressors 
actually occurred.  As noted, the veteran has failed to 
provide sufficient detail to allow VA to conduct additional 
evidentiary development in an attempt to corroborate his 
claimed stressors.  For the foregoing reasons, the Board is 
unable to find as a factual matter that the veteran's alleged 
stressors ever actually occurred. Here, USASCRUR's search of 
official records simply does not corroborate the claimed 
episodes alleged as stressors.

The Board is aware that several VA clinicians have diagnosed 
PTSD.  In some instances, the diagnosis of PTSD was based 
wholly on alleged stressors involving exposure to enemy 
attack.  These alleged stressors, however, have not been 
corroborated.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors relating to 
anecdotal incidents have not been corroborated by official 
records, buddy statements, or any other supportive evidence.  
He has not produced any witness who can corroborate his 
testimony.  Furthermore, the veteran's lack of detail about 
the alleged incidents make it impossible for them to be 
verified by the U.S. Armed Services Center for Research of 
Unit Records.  The veteran's diagnosis of PTSD, first shown 
many years after service, has not been attributed to a 
corroborated in-service stressor.  Accordingly, service 
connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case and the claim for service connection for 
PTSD must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection for PTSD must be denied.  

Skin disorder

The veteran is seeking service connection for a skin 
disorder, to include residuals from cysts.  First, the Board 
notes that the veteran's claimed skin disorder includes 
sebaceous cysts, epidermoid cysts and actinic keratoses.  He 
has undergone two sebaceous cyst removals in October 1970 and 
September 1975.  He underwent the removal of an epidermoid 
cyst in September 1991.  Finally, the VA examiner noted 
actinic keratoses on the veteran's forearms during an August 
2003 VA examination.

As to the veteran's residuals from a cyst removal behind the 
left ear, the service medical records show that he underwent 
a removal of a cyst behind his left ear in October 1970.  
While in service, however, there was no conclusive diagnosis 
of a skin disorder or of any residuals associated with the 
October 1970 removal.  Moreover, the August 2003 VA examiner 
held that there were no residuals to be found from the 
October 1970 excision.  In an October 2003 addendum the 
examiner specifically stated that he looked behind the 
veteran's ear and neck and found no indications of surgery. 

As to the September 1975 excision of a sebaceous cyst from 
the right scapular area, in his October 2003 addendum the 
August 2003 VA examiner asserted that the sebaceous cysts 
were due to the "veteran's own physiology not because of 
injury, environmental exposure, or other influences related 
to his military service."  Finally, the Board notes that the 
veteran testified during a January 2003 regional office 
hearing that he did not have any cysts on his back at the 
current time and he had experienced none in the past five 
years.  

Post-service medical records also reveal a September 1991 
excision of an epidermoid cyst from his mid-back.  The Board 
notes that the service medical records are negative for 
complaints or findings of epidermoid cysts or actinic 
keratoses.  Moreover, there is only one notation of an 
epidermoid cyst, more than 20 years after service.  

The Board has considered the veteran's lay contentions that 
any current skin disorder is related to his period of 
service.  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of a medical diagnosis, causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, his contentions are not probative to the issue at hand.  

In this case, the record contains absolutely no indication 
that any current skin disorder is causally related to his 
active service, or any incident therein.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for skin disorder, to include 
residuals from cysts.


ORDER

Service connection for PTSD is denied.

Service connection for a skin disorder, to include residuals 
from cysts, is denied.




	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


